Judgment, Supreme Court, New York County (James Yates, J.), rendered December 13, 2000, convicting defendant, after a jury trial, of attempted murder in the second degree and assault in the first degree, and sentencing him to concurrent terms of 25 years, unanimously affirmed.
The court properly denied defendant’s challenges for cause to four prospective jurors. As to each panelist, the court conducted a thorough inquiry and all four stated unequivocally that they could be fair and impartial (see People v Chambers, 97 NY2d 417, 419 [2002]).
The jury’s verdict rejecting defendant’s insanity defense was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the jury’s determinations concerning the evaluation of conflicting expert testimony. Concur — Buckley, P.J., Nardelli, Mazzarelli, Ellerin and Lerner, JJ.